DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 16, 17, and 20 are amended in response to the last office action. Claims 1-20 are presented for examination. Bonwick and Hallak et al were cited, previously.
Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive. In the Remarks, applicant argues in substance that Bonwick does not identify where the operation of writing a portion of the data blocks that is less than all the data blocks is logged into the storage array in addition to writing the data blocks and parity blocks into the storage array.
The examiner respectfully disagrees. In response to applicant’s argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., ‘the portion of the data blocks in addition to the data blocks and parity blocks’) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-9, 11-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonwick [US 2016/0041941 A1].
	As to claims 1, 16, and 20, Bonwick teaches a device comprising:
a processing unit [e.g., RAID Controller 104 in fig. 1]; and
a memory [e.g., “In one embodiment of the invention, the RAID controller (104) includes a processor configured to execute instructions to implement one or more embodiments of the invention, where the instructions are stored on a non-transitory computer readable medium (not shown) that is located within or that is operatively connected to the RAID controller (104)” in paragraph 0021] coupled to the processing unit and storing instructions for execution by the processing unit, the instructions, when executed by the processing unit, causing the device to perform acts comprising:

determining a dataset that is to be written into the redundant storage system by the write request [e.g., “The request may take any form without departing from the invention.  In Step 402, data blocks are generated to store in a RAID stripe (see e.g., FIG. 2).  A data block corresponds to a portion of the data that is to be stored in the storage array.  The number of data blocks for the RAID stripe is based on the RAID scheme upon which the RAID stripe is based.  In Step 404, one or more parity values for the new RAID stripe are calculated using the data blocks.  The number of parity values depends on the RAID scheme upon which the RAID stripe is based” in paragraph 0041; D16, D17, P4, D18, D19 of RS_5 in fig. 8B]; 
logging a portion [e.g., any one of D16, D17, P4, D18, D19 of RS_5 in fig. 8B] of the dataset that is less than all of the dataset into the redundant storage system for data recovery in case that a fault occurs in the redundant storage system [e.g., “In Step 408, the data blocks and parity blocks are written to the storage array as a RAID stripe in accordance with the RAID stripe geometry (determined in Step 406)” in paragraph 0041]; and
writing the dataset into the redundant storage system [e.g., D16, D17, D18, D19 of RS_5 in fig. 8B].
As to claims 2 and 17, Bonwick teaches wherein the determining a dataset that is to be written into the redundant storage system comprises: determining a first number of data blocks that are to be written into the redundant storage system; and the logging a portion of the dataset that is less than all of the dataset into the redundant storage 
As to claims 3 and 18, Bonwick teaches wherein the determining a second number based on a reliability level of the redundant storage system comprises: based on the reliability level of the redundant storage system, determining a number of allowed failure storage nodes in the redundant storage system; and determining the second number according to the number of the allowed failure storage nodes [e.g., “In Step 
As to claims 4 and 19, Bonwick teaches wherein u represents the first number, l represents the second number, the acts further comprise: in a plurality of phases, updating (u — l) data blocks that are not logged, with an updated version of data associated with the (u — l) data blocks based on the write request [e.g., number of blocks in RS_0, RS_4, and/or RS_5 in fig. 8B; D0-D3, D12-D15, and/or D16-D19 in fig. 8B].
As to claims 5, Bonwick teaches wherein f represents the number of the allowed failure storage nodes, and the acts further comprise: in a first phase in the plurality of phases, updating, up to (m - f) data blocks that are not logged, with an updated version of data associated with the (m - f
As to claims 6, Bonwick teaches wherein the acts further comprise: in a second phase in the plurality of phases, updating, up to - 2 * (m - f) data blocks that are not logged or updated, with an updated version of data associated with the - 2 * (m - f) data blocks based on the write request, wherein  = u - l [e.g., “Copy RAID stripe to new location in storage array” at Step 708 in fig. 7]. 
As to claims 7, Bonwick teaches wherein the acts further comprise: in a third phase in the plurality of phases, updating, a remaining portion of the u data blocks, with an updated version of data associated with the remaining portion based on the write request. [e.g., “Remaining unprocessed RAID stripes” at Step 718 in fig. 7].
As to claims 8, Bonwick teaches wherein the logging data associated with the second number of data blocks from the first number of data blocks into the redundant storage system comprises: in response to the u data blocks being within a stripe in the redundant storage system, logging the data associated with the l data blocks into respective log areas in respective storage nodes of the l data blocks [e.g., P0’, P4, and/or P3 in fig. 8B].
As to claims 9, Bonwick teaches wherein the logging the data associated with the l data blocks into respective log areas in respective storage nodes of the l data blocks comprises: determining an original version of the data associated with the l data blocks, and determining an updated version of the data associated with the l data blocks based on the write request; and logging, into the respective log areas in the respective storage nodes of the l data blocks, one version from the original version and the updated version of the data associated with the l data blocks; and maintaining, in l data blocks, the other version of the data associated with the l data blocks [e.g., P0 of RS_0, P0’ of RS_4, P3 of RS_3, P4 of RS_5, and/or P3 of RS_6 in fig. 8B].
As to claims 11, Bonwick teaches wherein u represents the first number, l represents the second number, and the logging data associated with the second number of data blocks from the first number of data blocks into the redundant storage system comprises: in response to the u data blocks being within a plurality of stripes in the redundant storage system, with respect to a stripe of the plurality of stripes, determining a sixth number of data blocks that are to be written into the stripe, wherein ui represents the sixth number; determining a seventh number less than ui based on the reliability level of the redundant storage system, wherein li represents the seven number; and logging data associated with li data blocks from the ui data blocks into the redundant storage system [e.g., number of blocks in RS_0, RS_4, and/or RS_5 in fig. 8B; D0-D3 of RS_4, P0’ of RS_4 and/or D12-D15 of RS_6, P3 of RS_6 in fig. 8B].
As to claims 12, Bonwick teaches wherein the acts further comprise: with respect to the stripe of the plurality of stripes, determining an original version of the data associated with the li data blocks, and determining an updated version of the data associated with the li data blocks based on the write request; and logging, into the respective log areas in the respective storage nodes of the li data blocks in the stripe, one version from the original version and the updated version of the data associated with the li data blocks; and maintaining, in the li data blocks, the other version of the data associated with the li
  As to claims 13, Bonwick teaches wherein f represents the number, and the acts further comprise: with respect to the stripe of the plurality of stripes, updating, up to (m - f) data blocks that are not logged, with an updated version of data associated with the (m - f) data blocks based on the write request [e.g., “Write new RAID stripe to storage array” at Step 714 in fig. 7].
  As to claims 14, Bonwick teaches wherein the acts further comprise: with respect to the stripe of the plurality of stripes, updating, a remaining portion of the ui data blocks, with an updated version of data associated with the remaining portion based on the write request. [e.g., “Remaining unprocessed RAID stripes” at Step 718 in fig. 7].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonwick [US 2016/0041941 A1] in view of Hallak et al [US 2013/0124776 A1].
	As to claims 10 and 15, though Bonwick teaches wherein the recovering the data in the redundant storage system in response to a fault occurring in any of f storage nodes in the redundant storage system [e.g., “In Step 500, a service notification request identifying a target SD is received.  The target SD corresponds to an SD in the storage array that (i) is scheduled to be replaced based on an SD service schedule (e.g., each .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        5/17/2021